Case 8:19-cv-01665-AEP Document 17 Filed 09/15/20 Page 1 of 13 PageID 581




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

   TRISHA ARMOOGAM,

                  Plaintiff,

   v.                                                                Case No. 8:19-cv-1665-T-AEP

   ANDREW M. SAUL,
   Commissioner of Social Security,

                  Defendant.
                                                /

                                               ORDER

          Plaintiff seeks judicial review of the denial of her claim for Supplemental Security

   Income (“SSI”). As the Administrative Law Judge’s (“ALJ”) decision was not based on

   substantial evidence and failed to employ proper legal standards, the Commissioner’s decision

   is reversed and remanded.

                                                    I.

          A.      Procedural Background

          Plaintiff filed an application for SSI (Tr. 161, 166). The Commissioner denied Plaintiff’s

   claim both initially and upon reconsideration (Tr. 71, 86). Plaintiff then requested an

   administrative hearing (Tr. 99). Per Plaintiff’s request, the ALJ held a hearing at which Plaintiff

   and a vocational expert (“VE”) testified (Tr. 34-55). Thereafter, the ALJ issued an unfavorable

   decision finding Plaintiff not disabled and thus denying her claim for benefits (Tr. 10-21).

   Plaintiff requested review of the ALJ’s decision (Tr. 158), which the Appeals Council denied

   (Tr. 1-3). Plaintiff then timely filed a complaint with this Court (Doc. 1). The case is now ripe

   for review under 42 U.S.C. § 1383(c)(3).
Case 8:19-cv-01665-AEP Document 17 Filed 09/15/20 Page 2 of 13 PageID 582




           B.      Factual Background and the ALJ’s Decision

           Plaintiff, who was born in 1980, claimed disability beginning July 21, 2015 (Tr. 161,

   166). 1 Plaintiff has a high school education and no past relevant work experience (Tr. 19, 40-

   41). Plaintiff alleged disability due to congenital heart defects, a heart block, a heart murmur, a

   single ventricle, severe scoliosis, hypothyroidism, liver damage, depression, eczema due to

   stress, and a history of immune/idiopathic thrombocytopenic purpura (“ITP”) (Tr. 173). .

           In rendering the administrative decision, the ALJ concluded that Plaintiff had not

   engaged in substantial gainful activity since January 14, 2016, the date of her application (Tr.

   12). After conducting the administrative hearing and reviewing the evidence of record, the ALJ

   determined Plaintiff had the following severe impairments: congenital heart disease, disorder

   of the back, and depression. Id. Notwithstanding the noted impairments, the ALJ determined

   Plaintiff did not have an impairment or combination of impairments that met or medically

   equaled one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (Tr. 13).

   The ALJ then concluded that Plaintiff retained a residual functional capacity (“RFC”) to

   perform sedentary work 2 except:

            [She] can lift up to 10 pounds occasionally. [She] can stand or walk for
            approximately two hours per 8-hour workday and she can sit for
            approximately six hours per 8-hour workday with normal breaks. [She] can
            never climb ladders, ropes, or scaffolds and she can occasionally [perform]
            all other postural limitations including climbing ramps and stairs, balancing,
            stooping, crouching, kneeling or crawling. [She] must avoid concentrated
            exposure to extreme cold, extreme heat, excessive wetness, excessive
            humidity, and irritants such as fumes, odors, dust and gases. [She] must avoid


   1 Plaintiff previously was awarded SSI benefits in 2004 (Tr. 188). It appears that her benefits ended for
   income-related reasons when she got married (Tr. 357).

   2 “Sedentary work involves lifting no more than 10 pounds at a time and occasionally lifting or carrying
   articles like docket files, ledgers, and small tools. Although a sedentary job is defined as one which
   involves sitting, a certain amount of walking and standing is often necessary in carrying out job duties.
   Jobs are sedentary if walking and standing are required occasionally and other sedentary criteria are
   met.” 20 C.F.R. § 416.967(a).


                                                      2
Case 8:19-cv-01665-AEP Document 17 Filed 09/15/20 Page 3 of 13 PageID 583




            even moderate exposure to gases. [Her] work is limited to unskilled work,
            SVP 1 or 2 simple, routine and repetitive tasks.

   (Tr. 14-15). In formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s subjective

   allegations and determined that, although the evidence established the presence of underlying

   impairments that reasonably could be expected to produce the symptoms alleged, Plaintiff’s

   statements as to the intensity, persistence, and limiting effects of her symptoms were not

   entirely consistent with the medical evidence and other evidence (Tr. 16). Considering

   Plaintiff’s age, education, and RFC, as well as the VE’s testimony that Plaintiff could perform

   jobs existing in significant numbers in the national economy, the ALJ found Plaintiff not

   disabled (Tr. 19-21).

                                                      II.

           To be entitled to benefits, a claimant must be disabled, meaning he or she must be unable

   to engage in any substantial gainful activity by reason of any medically determinable physical

   or mental impairment which can be expected to result in death or which has lasted or can be

   expected to last for a continuous period of not less than twelve months. 42 U.S.C.

   § 1382c(a)(3)(A). A “physical or mental impairment” is an impairment that results from

   anatomical, physiological, or psychological abnormalities, which are demonstrable by

   medically acceptable clinical and laboratory diagnostic techniques. 42 U.S.C. § 1382c(a)(3)(D).

           The Social Security Administration, in order to regularize the adjudicative process,

   promulgated the detailed regulations currently in effect. These regulations establish a

   “sequential evaluation process” to determine whether a claimant is disabled. 20 C.F.R.

   § 416.920. 3 If an individual is found disabled at any point in the sequential review, further



   3  With one exception, the cited references to the regulations pertain to those in effect at the time the
   decision was rendered. As the parties recognize, on January 18, 2018, the Commissioner revised the
   rules of 20 C.F.R § 416.927 regarding the evaluation of medical evidence for claims filed after March


                                                      3
Case 8:19-cv-01665-AEP Document 17 Filed 09/15/20 Page 4 of 13 PageID 584




   inquiry is unnecessary. 20 C.F.R. § 416.920(a). Under this process, the ALJ must determine, in

   sequence, the following: whether the claimant is currently engaged in substantial gainful

   activity; whether the claimant has a severe impairment, i.e., one that significantly limits the

   ability to perform work-related functions; whether the severe impairment meets or equals the

   medical criteria of 20 C.F.R. Part 404 Subpart P, Appendix 1; and whether the claimant can

   perform his or her past relevant work. If the claimant cannot perform the tasks required of his

   or her prior work, step five of the evaluation requires the ALJ to decide if the claimant can do

   other work in the national economy in view of his or her age, education, and work experience.

   20 C.F.R. § 416.920(a). A claimant is entitled to benefits only if unable to perform other work.

   Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987); 20 C.F.R. § 416.920(g).

           A determination by the Commissioner that a claimant is not disabled must be upheld if

   it is supported by substantial evidence and comports with applicable legal standards. See 42

   U.S.C. § 1383(c)(3). Substantial evidence is “such relevant evidence as a reasonable mind

   might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

   (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938) (internal quotation

   marks omitted)); Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996). While the court reviews

   the Commissioner’s decision with deference to the factual findings, no such deference is given

   to the legal conclusions. Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th

   Cir. 1994) (citations omitted).

           In reviewing the Commissioner’s decision, the court may not re-weigh the evidence or

   substitute its own judgment for that of the ALJ even if it finds that the evidence preponderates

   against the ALJ’s decision. Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983). The



   27, 2017. See 82 Fed. Reg. 5844. Because the revised rules became effective after the claims were filed
   in this cause, the regulations and rulings that were in effect at the time thereof govern this case.


                                                     4
Case 8:19-cv-01665-AEP Document 17 Filed 09/15/20 Page 5 of 13 PageID 585




   Commissioner’s failure to apply the correct law, or to give the reviewing court sufficient

   reasoning for determining that he or she has conducted the proper legal analysis, mandates

   reversal. Keeton, 21 F.3d at 1066. The scope of review is thus limited to determining whether

   the findings of the Commissioner are supported by substantial evidence and whether the correct

   legal standards were applied. 42 U.S.C. § 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221

   (11th Cir. 2002).

                                                      III.

           Plaintiff raises one claim on appeal—whether the ALJ properly weighed the treating

   specialist evidence consistent with the regulations, SSA policy, and Eleventh Circuit precedent

   (Doc. 16 at 15). Plaintiff argues that the ALJ failed to state good cause for rejecting the opinion

   of Dr. Ketul Chauhan, her treating cardiologist, and the error was not harmless because the

   limitations Dr. Chauhan assessed exceeded those included in the ALJ’s RFC determination and,

   per the VE, precluded the ability to work. Id. at 16-26. The Commissioner counters that the

   ALJ’s evaluation of the opinion evidence should be affirmed. Id. at 26-27.

           The Court finds that Plaintiff’s claim has merit and requires remand. As explained

   below, the Court finds that the ALJ failed to properly evaluate Dr. Chauhan’s opinion evidence,

   take into account and evaluate the record as a whole with respect to Plaintiff’s heart impairment,

   and provide good cause to reject Dr. Chauhan’s opinion on Plaintiff’s functional capacity.

           Dr. Chauhan treated Plaintiff in 2017 and 2018. 4 On July 25, 2017, Dr. Chauhan

   performed a complete transthoracic echocardiogram (Tr. 468). He reported that the


   4  By way of background, Plaintiff was born with congenital heart defects. She was diagnosed with
   “single ventricle anatomy with situs solitus of the atria, D-looped ventricles, D and L-malposed aorta
   (S,D,L); double outlet right ventricle; unbalanced LV [left ventricle] dominant complete AVSD
   [atrioventricular septal defect] with straddling and hypoplastic right AV [atrioventricular] valve;
   bilateral SVC’s [superior vena cava] without bridging vein; and multi-level PS [pulmonary stenosis]”
   (Tr. 275). Plaintiff underwent at least five heart surgeries by the time she was twenty years old. Id. Prior
   to her current alleged onset date, Plaintiff also underwent at least two cardiac catheterizations. Id. As


                                                        5
Case 8:19-cv-01665-AEP Document 17 Filed 09/15/20 Page 6 of 13 PageID 586




   echocardiogram showed the left ventricle was normal in size with normal systolic function with

   an ejection fraction of 60-65%; trace mitral regurgitation; the right ventricle was very small and

   “no VSD (Tetralogy of fallot),” 5 and a dilated LVOT (left ventricular outflow tract) (Tr. 468).

   In a follow-up visit on April 24, 2018, Dr. Chauhan noted Plaintiff’s complaints of chest pain,

   shortness of breath, palpitations, and lightheadedness (Tr. 452). 6 On exam, he noted a regular

   heart rate and rhythm, normal S1 and S2, and no murmurs. Id. Dr. Chauhan assessed coronary

   artery disease, atrial fibrillation, a heart murmur, a pacemaker, an abnormal EKG, and atrial

   flutter. Id. Dr. Chauhan opined that Plaintiff had chronic fatigue and exertional dyspnea

   (shortness of breath), arrythmia related palpitations and dizziness, and limited functional

   capacity. Id. He opined further that Plaintiff has a “very complex cardiac [history] with

   Tetrology of fallot,” and he noted that Plaintiff needed an adult congenital [heart defect]

   physician. 7 Id. An echocardiogram conducted the same day showed “the left ventricle [was]

   normal in size with normal systolic function with an ejection fraction of 55-60%; mild mitral

   regurgitation; single ventricle with basal half of septum defect; small RV [right ventricle]; large




   noted above, it appears Plaintiff received SSI as a result of those impairments, but those benefits
   terminated after she got married and no longer met the income requirements for SSI.

   5  Tetralogy of Fallot is a rare condition caused by a combination of four heart defects that are present
   at birth (congenital). Mayo Clinic, available at https://www.mayoclinic.org/diseases-
   conditions/tetralogy-of-fallot/symptoms-causes/syc-20353477 (last visited Sept. 9, 2020). The four
   defects include a ventricular septal defect (VSD), pulmonary valve stenosis, a misplaced aorta and a
   thickened right ventricular wall (right ventricular hypertrophy). Id. They usually result in an insufficient
   amount of oxygenated blood reaching the body. Id.
   6 Dr. Chauhan noted that Plaintiff was an “established patient here to follow up” (Tr. 452), however,
   Dr. Chauhan’s earlier treatment notes are not included in the administrative record.
   7
    In 2012, the American Board of Medical Specialties approved adult congenital heart disease (“ACHD”)
   as a subspecialty of internal medicine cardiology, and it is recommended that individuals with ACHD
   be followed/treated by such specialists. 2018 AHA/ACC Guideline for the Management of Adults With
   Congenital Heart Disease, A Report of the American College of Cardiology/American Heart Association
   Task        Force         on       Clinical        Practice       Guidelines,       available     at
   https://www.ahajournals.org/doi/pdf/10.1161/CIR.0000000000000603 (last visited on Sept. 10, 2020).


                                                        6
Case 8:19-cv-01665-AEP Document 17 Filed 09/15/20 Page 7 of 13 PageID 587




   VSD [ventricular septal defect]” (Tr. 455). On review of the echocardiogram, Dr. Chauhan

   noted that Plaintiff appeared to have a single ventricle, there was a large basal septal missing,

   Plaintiff’s ejection fraction was “ok,” and Plaintiff had an “overall very complex anatomy . . .

   [that was] hard to assess” (Tr. 453).

           On April 25, 2018, Dr. Chauhan completed a “Cardiac Medical Source Statement” (Tr.

   476-79). He reported diagnoses of Tetralogy of Fallot, atrial fibrillation, and sick sinus

   syndrome with permanent pacemaker insertion (Tr. 476). He identified Plaintiff’s symptoms as

   chest pain, arrhythmia, exertional dyspnea, exercise intolerance, rest dyspnea, chronic fatigue,

   dizziness, and palpitations. Id. He reported that Plaintiff experienced chest pain with exertion

   or stress at least once a day, which typically required her to rest for two to three hours after each

   episode. Id. Dr. Chauhan opined that Plaintiff was incapable of performing even low stress

   work due to her cardiac issues (Tr. 477). Dr. Chauhan further opined that Plaintiff: could sit for

   about four hours and stand/walk for less than two hours in an eight-hour workday; needed to

   take unscheduled breaks four to six times during the workday, during which she would need to

   lie down; could never lift/carry any weight in a competitive work situation; could rarely perform

   postural activities; should avoid concentrated exposure to all environmental factors; and would

   likely be off task more than twenty-five percent of the workday and miss more than four days

   of work per month due to her impairments or treatment (Tr. 477-79).

           The ALJ gave “little weight” to Dr. Chauhan’s assessment “because it [was] not fully

   supported by the evidence of record” (Tr. 18). The ALJ stated that according little weight to

   Dr. Chauhan’s assessment was “also consistent with the fact that the [Plaintiff] remains able to

   take care of her personal care, her cats, cook, clean and drive with no significant problems.” Id.

           The Court finds that the ALJ failed to properly evaluate Dr. Chauhan’s opinion

   evidence. The Court is unable to ascertain whether the ALJ applied the correct standard in



                                                    7
Case 8:19-cv-01665-AEP Document 17 Filed 09/15/20 Page 8 of 13 PageID 588




   evaluating Dr. Chauhan’s opinion. 8 It is unclear from the decision whether the ALJ recognized

   that Dr. Chauhan was a treating doctor, the import in this case of Dr. Chauhan’s specialty in

   cardiology, and/or that Dr. Chauhan was the only treating doctor to provide an opinion on

   Plaintiff’s functional capacity as a result of her complex congenital heart defect and related

   cardiac conditions. Although the ALJ mentioned Dr. Chauhan by name when addressing and

   weighing his medical source statement (Tr. 17-18), when addressing his treatment notes the

   ALJ stated only:

              In July 2017, the examiner noted that the [EKG] shows that the claimant’s
              ejection fraction is 60 to 65 percent.

              The progress notes in April 24, 2018, the claimant had complaints of
              shortness of breath, palpitation and light-headedness. Her ejection fraction
              was 55-60 percent, which is considered normal. In addition, the mitral valve
              was normal with only mild regurgitation.

   (Tr. 17). As such, the Court is left to wonder whether the ALJ recognized that those were Dr.

   Chauhan’s records, and even if he did, the ALJ failed to address the assessments and opinions

   expressed therein that support Dr. Chauhan’s RFC opinion (see Tr. 452-53).

            To muddy the waters further, the Court is unable to discern whether the ALJ took into

   account and evaluated the record as a whole with respect to Plaintiff’s heart impairment, which

   is the primary basis of her disability claim. The ALJ did not mention or address Plaintiff’s

   extensive cardiac history or discuss any of the records from the other cardiologists who

   examined Plaintiff in 2015 (see, e.g., Tr. 268-77, 318-20, 333-35, 409-10). 9 Nor did the ALJ


   8   The Commissioner does not dispute that Dr. Chauhan is a treating physician (see Doc. 16 at 26-27).

   9  The ALJ also mischaracterized Plaintiff’s testimony regarding her complaints of ongoing heart
   problems. The ALJ said Plaintiff testified “that since her 2010 pacemaker surgery, she has not had any
   issues” (Tr. 16). To the contrary, Plaintiff testified that the main reason she cannot work is due to low
   or no stamina and arrhythmias, both of which result from her heart problems (Tr. 41). The testimony
   referenced by the ALJ relates to Plaintiff’s pacemaker itself—Plaintiff testified that she had to have
   emergency surgery in 2010 or 2011 to have her pacemaker replaced and that she has not really had any
   issues with her pacemaker since then (Tr. 45-46).


                                                      8
Case 8:19-cv-01665-AEP Document 17 Filed 09/15/20 Page 9 of 13 PageID 589




   discuss the bulk of the progress records from Dr. Medardo Santos, Plaintiff’s primary physician.

   Dr. Santos is significant because he frequently treated Plaintiff’s heart condition in light of

   Plaintiff’s financial/insurance difficulties (see, e.g., Tr. 348, 351, 414, 418, 420, 425) and

   difficulty finding a cardiologist that treated adult congenital heart defects (Tr. 416).

   Additionally, Dr. Santos treated Plaintiff on approximately seventeen occasions from January

   2015 to March 2018 (Tr. 344-51, 412-39). The ALJ, however, addressed only two of his

   progress notes (see, e.g., Tr. 16-17) (referencing a follow-up visit with an examiner in August

   2015 and a progress record from January 2016). 10 While the ALJ was not required to address

   every piece of evidence in his decision, Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005),

   on this record the Court cannot conclude that the ALJ evaluated the record as a whole with

   regard to Plaintiff’s heart impairment, see McCruter v. Bowen, 791 F.2d 1544, 1548 (11th Cir.

   1986) (providing that it is improper for an ALJ to focus on one aspect of the evidence while

   disregarding or ignoring other contrary evidence because the ALJ’s review of the record must

   take into account and evaluate the record as a whole). 11 Remand on this basis is required. See



   10Dr. Santos repeatedly assessed valvular heart disease, shortness of breath, chest pain, a heart murmur,
   and fatigue and weakness associated with valvular heart disease (see Tr. 346, 348, 351, 414, 416, 418,
   420, 422, 425-26, 428-29, 432, 435, 436).

   11 Aside from Dr. Chauhan’s records, the ALJ addressed the following in relation to Plaintiff’s cardiac
   impairment: (1) emergency room records dated June 10, 2015, that noted normal heart rate and rhythm
   and improvement with medication (Tr. 381-407); (2) two progress notes from Dr. Santos, one dated
   August 17, 2015, that noted Plaintiff had no heart issues but wanted to be monitored by a cardiologist
   (Tr. 348), and one dated January 18, 2016, that noted Plaintiff had heart complaints but no murmurs,
   rubs, or gallops and no specialized treatment was required (Tr. 416); (3) a consultative examination
   report dated April 7, 2016, from Dr. Anand Rao (Tr. 357-59); and (4) an August 2016 RFC assessment
   from Dr. John Bell, a non-examining doctor (Tr. 80-82). The ALJ’s discussion of the emergency room
   records and Dr. Santos’ progress notes are somewhat misleading. The ER records reflect that Plaintiff
   was treated for anxiety, depression, and vomiting, not for cardiac reasons (Tr. 392, 395-98). Also, while
   a regular heart rate and rhythm were noted, atrial fibrillation was also noted (Tr. 382, 96). As for Dr.
   Santos, his August 2015 progress note reflects that Plaintiff was seen for sore eyes, hypothyroidism, and
   eczema, not cardiac-related concerns (Tr. 347), and his comment on Plaintiff’s heart condition was taken
   somewhat out of context (see Tr. 348). And, contrary to the ALJ’s assertion, Dr. Santos’ January 2016
   progress note documented a “loud systolic and diastolic murmur” over the mitral area and Plaintiff was


                                                      9
Case 8:19-cv-01665-AEP Document 17 Filed 09/15/20 Page 10 of 13 PageID 590




   id. (providing that reversal is required when an ALJ focuses on evidence in support of decision

   and ignores other evidence because the court cannot determine whether the decision is

   supported by substantial evidence); Broughton v. Heckler, 776 F.2d 960, 961-62 (11th

   Cir.1985) (recognizing that ALJ’s failure to mention or consider contrary medical records, let

   alone articulate reasons for disregarding them, constitutes reversible error).

           The Court also finds that the ALJ failed to state good cause to reject Dr. Chauhan’s

   opinion. When assessing the medical evidence, the ALJ must state with particularity the weight

   afforded to different medical opinions and the reasons therefor. 12 Winschel v. Comm’r of Soc.

   Sec., 631 F.3d 1176, 1179 (11th Cir. 2011) (citation omitted); Sharfarz v. Bowen, 825 F.2d 278,

   279 (11th Cir. 1987). Typically, the ALJ must afford a treating physician’s opinion substantial

   or considerable weight unless “good cause” is shown to the contrary. Schink v. Comm'r of Soc.

   Sec., 935 F.3d 1245, 1259 (11th Cir. 2019) (quoting Phillips v. Barnhart, 357 F.3d 1232, 1240

   (11th Cir. 2004)). Good cause exists when (1) the treating physician’s opinion was not bolstered

   by the evidence, (2) the evidence supported a contrary finding, or (3) the treating physician’s

   opinion was conclusory or inconsistent with the physician’s own medical records. Id. (citing

   Winschel, 631 F.3d at 1179; Phillips, 357 F.3d at 1240-41). The ALJ must clearly articulate the

   reasons for giving less weight to the opinion of a treating physician. Id. (citing Winschel, 631

   F.3d at 1179). The ALJ’s failure to do so constitutes reversible error. Id. (citing Lewis v.

   Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997)).




   referred to a cardiologist (Tr. 416). The reports of Drs. Rao and Bell are addressed at the end of the
   decision.
   12  Medical opinions are statements from physicians and psychologists or other acceptable medical
   sources that reflect judgments about the nature and severity of the claimant’s impairments, including the
   claimant’s symptoms, diagnosis, and prognosis; what the claimant can still do despite impairments; and
   the claimant’s physical or mental restrictions. 20 C.F.R. § 416.927(a)(1).


                                                      10
Case 8:19-cv-01665-AEP Document 17 Filed 09/15/20 Page 11 of 13 PageID 591




           The ALJ’s two reasons for rejecting Dr. Chauhan’s opinion do not constitute good

   cause. The ALJ’s first reason—that it was not fully supported by the evidence of record—is

   insufficient. The ALJ did not explain how Dr. Chauhan’s assessment was not supported by the

   evidence of record, fully or otherwise; nor did the ALJ clearly articulate what evidence led him

   to that conclusion. The ALJ’s failure to do so constitutes error. See Schink v. Comm'r of Soc.

   Sec., 935 F.3d 1245, 1263 (11th Cir. 2019) (finding ALJ’s statement that the treating doctors’

   questionnaires were “inconsistent with other substantial evidence of record” insufficient where

   “the ALJ failed to clearly articulate what evidence led him to this conclusion”) (citations

   omitted); Hubbell-Canamucio v. Comm'r of Soc. Sec., No: 2:15-cv-21-FtM-DNF, 2016 WL

   944262, at *4 (M.D. Fla. Mar. 14, 2016) (finding conclusory statements that an opinion is

   inconsistent or not supported by the record are insufficient to show good cause for rejecting a

   treating doctor’s opinion unless the ALJ articulates factual support) (citing Kahle v. Comm'r of

   Soc. Sec., 845 F. Supp. 2d 1262, 1272 (M.D. Fla. 2012)); Corron v. Comm’r of Soc. Sec., 2014

   WL 235472, at *6-7 (M.D. Fla. Jan. 22, 2014) (rejecting ALJ’s assertion that treating doctor’s

   opinion was “not supported by objective medical findings and [was] inconsistent with the

   evidence of record when considered in its entirety” because ALJ failed to articulate evidence

   supporting that reason); Paltan v. Comm'r of Social Sec., 2008 WL 1848342, at *5 (M.D. Fla.

   Apr. 22, 2008) (“The ALJ’s failure to explain how [the treating doctor’s] opinion was

   ‘inconsistent with the medical evidence’ renders review impossible and remand is required.”).

           The ALJ’s second reason—Plaintiff’s ability to care for her personal needs, care for her

   cat, cook, clean, and drive—is similarly insufficient. The ALJ does not explain—and it is not

   apparent to the Court—how those activities are inconsistent with the cardiac-related functional

   limitations Dr. Chauhan assessed. Moreover, Plaintiff explained that she does chores, cares for

   her cat, and runs errands only if she feels able to, and that it takes her longer to perform personal



                                                    11
Case 8:19-cv-01665-AEP Document 17 Filed 09/15/20 Page 12 of 13 PageID 592




   care because she gets winded and dizzy (Tr. 48-49, 202-06). Plaintiff did not state that she

   performed those activities every day or on a full-time basis, and the ability to perform transitory

   or sporadic daily activities does not equate to the ability to work on a regular and continuous

   basis, eight hours a day, five days per week. See 20 C.F.R. § 416.972(c) (recognizing that

   performing self-care, household tasks, and hobbies generally are not indicative of the ability to

   work on a regular and continuing basis); Lewis v. Callahan, 125 F.3d 1436, 1441 (11th Cir.

   1997) (concluding that the plaintiff’s “participation in everyday activities of short duration,

   such as housework or fishing,” were not inconsistent with treating doctors’ opinions limiting

   the plaintiff to less than sedentary work due to his heart condition).

             The Commissioner’s contention that the ALJ appropriately rejected Dr. Chauhan’s

   opinion on the basis of the two medical opinions that the ALJ credited (Doc. 16 at 27) is not

   persuasive. The ALJ gave great weight to the opinions of Dr. Anand Rao, a general medical

   consultant who examined Plaintiff on request of the SSA, and Dr. John Bell, a non-examining

   state agency consultant (Tr. 17-18). Dr. Rao opined that Plaintiff could perform sedentary work

   (Tr. 359), and Dr. Bell opined that Plaintiff could perform a limited range of sedentary work

   (Tr. 80-82). 13 However, because the Court is unable to find that the ALJ evaluated the record

   as a whole with regard to Plaintiff’s heart impairment as addressed above, the Court cannot

   determine whether either of those opinions provides substantial evidence to support the ALJ’s

   rejection of Dr. Chauhan’s opinion. The Court also notes that neither Dr. Rao nor Dr. Bell, who

   rendered opinions in 2016, had the benefit of reviewing Dr. Chauhan’s records or opinion

   evidence, and neither is a specialist in cardiology (Dr. Rao is an internist and Dr. Bell is an

   ophthalmologist). 14



   13   The ALJ incorrectly found that Dr. Bell limited Plaintiff to light exertional work (Tr. 18).




                                                        12
Case 8:19-cv-01665-AEP Document 17 Filed 09/15/20 Page 13 of 13 PageID 593




                                                  IV.

           Accordingly, after consideration, it is hereby

           ORDERED:

            1. The decision of the Commissioner is reversed, and the matter is remanded pursuant

   to sentence four of 42 U.S.C. § 405(g) to the Commissioner for further administrative

   proceedings to apply the proper legal standards consistent with the above findings.

            2. The Clerk is directed to enter final judgment in favor of the Plaintiff and close the

   case.

            DONE AND ORDERED in Tampa, Florida, on this 15th day of September 2020.




   cc: Counsel of Record




   14 It is worth noting that the Commissioner does not vigorously defend the ALJ’s rejection of Dr.
   Chauhan’s opinion or assert that the ALJ stated good cause in doing so.




                                                  13
